NOTE: This order is nonprecedential.

  Wniteb ~tate~ «ourt of §ppeaI~
      for tbe jfeberaI «irruit

            BARON MONTERO JONES,
               Plaintiff-Appellant,
                            v.
                  UNITED STATES,
                  Defendant.Appellee.


                       2011-5025


   Appeal from the United States Court of Federal
Claims in case no. 10-CV-215, Judge Susan G. Braden.


                     ON MOTION


                      ORDER
    The United States moves for a lO·day extension of
time, until May 30, 2011, to file its informal response
brief,
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
JONESv. US                                                 2
                                FOR THE COURT


  HAY 1 B 2011                   lsI Jan Horbaly
       Date                     Jan Horbaly
                                Clerk
cc: Baron Montero Jones
    Armando A. Rodriguez-Feo, Esq.
                                                    FILED
s21                                       ,.s.THE FEDE~M. CIRCLIITFOR
                                               COUR!" OF APPEALS


                                               MAY 1 8 2011

                                                   JAft HORlW.Y
                                                     CL£II(